 KIRVAN TRUCK LINE, INC.225Kirvan Truck Line, Inc.andLocal 346, GeneralDrivers,Dairy-Employees,Warehousemen andHelpers and Inside Employees,affiliated with theInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 18-CA-3523November 13, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn May 25, 1973, Administrative Law Judge AllenSinsheimer, Jr., issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theAdministrative Law Judge's Decision in light of theexceptions and brief and has decided to affirm theAdministrative Law Judge's rulings, findings,' andconclusions 2 and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Kirvan Truck Line, Inc-, Interna-tional Falls,Minnesota, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.iThe Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutionswithrespect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc.,91NLRB 544, enfd. 188 Fad 362 (C.A. 3). We have carefullyexamined the record and find no basis for reversing his findings. We notethe Administrative Law Judge's error (apparently typographical)in statingin hisDecisionthat Respondent's drivers signing of the union cards tookplace on April 10, 1973, rather than the correct date of April 10, 1972.2We agree with the Administrative Law JudgethatRespondent'sunlawful 8(a)(1) and (3) conduct herein was so serious and pervasive that abargaining order is appropriate under the standards enunciated inN.LRB_v.Gissel Packing Co., Inc,395 U.S. 575 (1969),evenin the absence of thecomplaint's specific 8(a)(5) allegation. Respondent not only threatened thatitwould "never" have the Union in its plant, it also soughtto make thiscertainby unlawfully discharging three of the five employees whocomposed the bargaining unit. Such conduct effectively prevented theUnion's enjoyment of majority status and, in effect, eliminated any chanceof its having that status affirmed by the election process-Members Fanningand Penello, further agree with the Administrative Law Judge that, byfailing and refusing to recognize and bargain with the Union as theexclusive representative of the employees in the appropriateunit, Respon-dent violated Sec. 8(a)(5) of the Act.Chairman Milleragrees thata bargaining order is appropriateherein as apart of the remedy, but in accordance with his separateviews as expressedinUnitedPacking Company of Iowa, Inc,187NLRB878, andGeneralStencils,Inc.,195NLRB 1109, he would predicate such order solely onRespondent's serious and extensive 8(a)(1) and (3) violations.DECISIONSTATEMENT OF THE CASEALLENSINSHEIMER,JR.,Administrative Law Judge: Theabove proceeding was heard at International Falls,Minnesota, on July 18,1 November 16, and December 19,1972. The complaint issued June 7, 1972,2 alleges violationsof Section 8(a)(1), (3), and (5) of the Act.3 The issuesinvolve alleged 8(a)(1) conduct, alleged discriminatorydischargesof three employees, an alleged refusal tobargain, and also the supervisory status of one person.Upon the entire record, including my observation of thewitnesses and after due consideration of the briefs of theGeneralCounsel and the Respondent, I make thefollowing: 4Findings and Conclusions1.THE BUSINESS OF THE RESPONDENTRespondent,a Minnesota corporation with its principalplace of business at International Falls,Minnesota, isengaged in the business of hauling and transporting freightin interstate commerce.During the 12-month periodending December31, 1971,Respondent received morethan $50,000 in revenue for hauling goods and suppliesfrom the State of Minnesota to other Statesin the UnitedStates. I find that Respondent is engaged in commerce anda business affecting commerce within the meaning of theAct.II.THELABOR ORGANIZATION INVOLVEDLocal 346, General Drivers, Dairy Employees, Ware-housemen and Helpers and Inside Employees, affiliatediOn July18, a settlement agreement was taken which was subsequentlyset aside by the Regional Director on September 5. 1972, with the parties inaccord that it had not been complied with.2An original charge was filed April 18, 1972, and an amended chargeJune 5, 1972.3Following the setting aside of the settlement agreement,the hearingwas reset for hearing by me. The complaint was also amended during thehearing to correct certain typographical errors and in addition to correct thedate of termination of David Peterson to April 16 and again amended toallege a subsequent termination of David Peterson on August 8 followinghis reinstatementon July 27, 1972.4The .parties submitted an exhibit to be received after the close of thehearing as C.P. Exh. 3 for which a place had been reserved at the conclusionof the hearing. On January 8, 1973, Attorney Charles Frisch submitted aletter to the -undersigned to which was attached a letter from AttorneyGreenberg to Attorney Bye and also attached a paper marked Exh. C with aheading "Andrew Joseph Hauner " On January 15, the undersigned issuedan order stating that unless good cause to the contrary was shown byJanuary 29, that these letters and the paper headed Exh. C would bereceived in evidence as C.P. Exh 3 in lieu of the letter which it was providedat the conclusion of the hearing on December 19, 1972, would be furnishedas C P. Exh. 3. No objection to said order was submitted and the aforesaidlettersand attachment Exh. C are hereby received as C.P. Exh. 3.The General Counsel submitteda motionon January 26, 1973, to correctthe transcript in two respects and advised that counsel for Respondent andthe ChargingPartyhad been advised and had no objection. The requestedchanges involved change of the date of January l to June 1, 1972, on p. 221,1.4 and p. 317,1.2 and 3 of the transcript. The motion is hereby granted andthe changes made accordingly.207 NLRB No. 20 226DECISIONSOF NATIONAL LABORRELATIONS BOARDwith the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and _ Helpers of America, hereincalled the Union, is a labor organization within themeaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionOn April 10, 1973, four of Respondent's drivers,Peterson,Hauner, Buelow, and McCourt, executed cardsauthorizing the Union to represent them. A fifth driver,apparently a temporary one, was not solicited. At the timethe authorization cards were signed Respondent employedfive -drivers and Robert Scholer as a dispatcher and anoccasional driver.5 It was admitted by Respondent (duringthe hearing) that the following unit, as set forth in thecomplaint, is appropriate, and I so find: "All full timetruckdriversof the Employer; excluding all otheremployees, guards and supervisors, as defined in the Act,as amended."On April 11, 1972, the Union sent a telegram toRespondent stating that it represented a majority of theemployees and requesting a meeting for the purpose ofcontract negotiations. Respondent admitted receiving thetelegram but would not agree as to the date of receipt. OnApril 11, 1972, the Union filed a representation petition(covering employees in the aforesaid unit) with theRegionalOfficeof the Board in Minneapolis whichRespondent acknowledged receiving on or before April 13,1972.As previously set forth,- a settlement agreement wasexecuted but not complied with, following which thehearing was resumed. It is conceded that the Respondenthas not, and is not, bargaining with the Union.On April 16, 1972, Respondent discharged drivers DavidPeterson and David McCourt. On May 10, 1972, Respon-dent suspended driver Andrew Hauners for 30 days andduring that period terminated his employment. Petersonwas rehired on July 27 and again terminated on August 8.Cy Kirvan was the president and principal owner of theRespondentandan admitted supervisor. Robert Scholerwas his son-in-law, a part owner of the Company anddispatcher of the Company to whom the drivers reportedupon their leaving or returning when Kirvan was notpresent. Scholer drove about 10 trips a day each during thepast year. He put together the assignment papers andassigned work to drivers, handled expense money and gavethem their pay and they were instructed to call him to turnin their papers when they returned. He also set up loads.The foregoing- indicates that Scholer was a supervisorwithin the meaning of the Act and I so find.B.The Alleged 8(a)(1) ActivityAccording to former employee driver Andrew Hauner,on April 20 he had a conversation with Cy Kirvan andstated, about 60 hours was all he was allowed to drive in 7days. -Kirvan said he had never heard of anything like that.5 Scholer's status asan employer-supervisoris in issueto be consideredhereafter.6Driver VictorBuelow appearsto have quit about the first week in May.Hauner was then asked what else was said and responded"Well I didn't say any more. He got around to the Union,that he knew, at the time, I guess, that we had requestedunion recognition and he said he would never haveanything to do with them. He says `they can jump up-anddown on me and stomp me in the ground and kill me oranything,' and he'd never have the Teamsters in there."Kirvan denied that he used the words set forth inparagraph 7 of the complaint which alleges that "On oraboutApril 19, 1972, Cy Kirvan told employees atRespondent's place of business that he would rather bedead than operate under a contract with the Union andthat the Union could kill him but he would never have theUnion in his operation." Kirvan also testified, "Never hadIdiscussed - theUnion with those men" (in April). Headmitted that he discussed the matter of the union contractlater in the summer with Peterson.McCourt testified that shortly after his termination hehad a conversation with Scholer. McCourt said, "I hadstopped Ben (Anderson, another driver) and was talking tohim, and he (Scholer, came by) asked me he said `What isgoing on around here. The boss is mad enough to fireeverybody.' I said `I don't know, but I think we'll find outpretty soon,' and he (Scholer) -says `well I will tell you onething, no union is going to keep me out of my truck.' "Scholer did not testify and I am crediting McCourt'stestimony with respect thereto. This statement indicatesboth Scholer's awareness of and animus towards theUnion.At the end of July or beginning of August after he hadbeen reinstated, Peterson made some trips wherein histruck engine became warm and which led to his termina-tion.Peterson testified that between his second and thirdtrip he had a pleasant conversation with Cy Kirvan (withScholer present) and the subject .was, "Oh this unionbusiness and he asked me what was wrong around thereand what I thought was the trouble, why we did what wedid and all this." Peterson was asked if they discussednegotiations and responded that he told Kirvan they wouldnot sign a regular contract, that it would be a specialcommodities contract, that none of them were after a raise,but they wanted a little more time off and better workingconditions.Kirvan's version of this conversation is quitedifferent.Kirvan testified that Peterson told him that hewas no longer running the operation, they would run it forhim and that Peterson said in essence that the trucks wouldbe incapacitated. Kirvan said that on Peterson's last trip"he busted the engine. "7In view of certain testimony hereafter, I am, in additiontocreditingMcCourt's statement about Scholer withrespect to the Union, also crediting Hauner's testimonyabove that Cy Kirvan threatened that he would never havethe Teamsters in his operation. This is based on both myobservation of the witnesses and the probabilities withrespect to certain events relating to the discharges, asasserted by Kirvan,infra.I find that by Kirvan's threat toHauner, Respondent thereby violated Section 8(a)(l) of theAct.7Thetruck incident is discussed in detail hereafterMy findings withrespect thereto would also negate any implication of intentional damage. KIRVAN TRUCK LINE, INC.227C.The Discharges of David PetersonAs set forth, on April I1 the UnionsentRespondent awire requestingrecognitionwhich was admittedly receivedat an unspecifiedtime.Sometime on April 11, the Unionfileda petition with the Board, seeking representationamong the employeesin the unitfound appropriate above.A copy thereof was mailed that day to the Respondent andadmittedly received on April 13. Respondent as of thattime was accordingly aware of the union activities of itsdrivers.On or about April 16, Kirvan terminated two of the fourfull-time employees then employed by the Respondent forreasons to be considered hereafter. As found above, onApril 20, Kirvan made the statements that under nocircumstances would there be a union in the plant. DriverVictorBuelow saidthat he left the employ of Kirvan thefirstweek in May and that shortly before then, he had aconversationwithKirvan about the Union.Buelowtestified thatKirvan asked him "what is all the unionbusinessabout" and Buelow told Kirvan that all thedrivers werein agreementand felt that something had tobe done and that this was the way they were going to solvetheir problems. Buelow could not remember any responseby Kirvan.David Peterson testified that in early April 1972 he heardKirvan remark that the employees he had right then werethe best employees he had ever had.. Kirvan did notdirectly denythe statement.He said he didn't remembermaking thestatementbut that he wouldn't positively denythat he made it. Kirvan testified that Vic Buelow was agood man and Andy Hauner was a very good man but thatPetersonwasn'twhat he would call an extra good driverand that Peterson was always "complaining and crying."As for McCourt, Kirvan testified that he objected tocertain things about McCourt which will be consideredinfra,but Kirvan also stated "he was a good driver."According to David Peterson, he worked for theRespondent from about October 1970 until May 1971 andthen from about September 1971 until he was dischargedon April 16, 1972, and then again from July 27, 1972, untilhis subsequent discharge on August 8, 1972.8Peterson's separationnotice dated April 17, 1972, stateshis last day of actual work was April 15, 1972, the datework began was September 30, 1971, and that theexplanation for separationwas "Runningtruck low on oil.Argument withmanagement."With respect to this termi-nation, Peterson testified without any contradiction thatRespondent had never warned or reprimanded him for theway he performed his job, except to get his bills in and thathe had been told when he was firstassignedto his truck towatch the oil and that he did so. On the evening of April13, 1972,Petersondrove his truck to International Fallsfrom St. Paul and at Virginia, Minnesota, noticed therewas an oilleak, and added all the oil that he had with him.Peterson had been given a certain amount of oil to carry tobe used incase the oilwas low. According to Peterson, thegauge registered normal from that point to InternationalFallsand upon his return he reported the leak toDispatcher Scholer, who said okay and handed him papersfor another load which Peterson declined to take becausehe had already driven more than 60 hours that week.Peterson also showed Kirvan that the oil was low on histruck but Kirvan said he was unable to see because hedidn't have his glasses.Kirvan testified that he normallycarried his glasses in his pocket.Kirvan then told Petersonto drive the trailer to the Boise Cascade mill and back, adistance of about 7 miles each way. Peterson's testimonywith respect to the oil was confirmed by Hauner, who hadbeen following him. Peterson also testified that he used theoilhe carried with him first before he would havepurchased any. Peterson further said that between Virginia,Minnesota,and International Falls there was no placehe could have stopped for oil if he had needed it.According to Peterson, when he came in on Sunday,Kirvan told him he would not be going out. Peterson askedwhen he would and Kirvan evaded his question.Petersonsaid he asked if he was fired and that Kirvan said, "Youwant to put words in my mouth?" Kirvan accused him ofrunning the truck low on oil but Peterson pointed out thathe had used all the oil he had and no station was openbetween Virginia and International Falls. Peterson alsosaid the truck was about a quart low on oil at the time hebrought it in. According to Peterson, the conversation wasa quiet one with no profanity or raised voices. When hecame back the next day, Kirvan had his final check readyand he accepted it with no words exchanged. According toKirvan, Peterson engaged in excessive profanity whenKirvan accused him of running the truck low on oil.Peterson said that Kirvan was sitting in a chair with a grinon his face when he told him on Sunday, April 16, abouttheoilbeing low. Hauner, who heard a little of theconversation, said that he heard a few words but did nothear any profanityor raised voices.On the 13th, neither Kirvan nor Scholer acted as if theoil leak was of consequence. Scholer was going to sendPeterson out again with the truck until Peterson declinedbecause of excess hours.Kirvan told Peterson to take thetruck the 14 miles to and from the Boise Cascade mill.During the course of the brief discussion on April 16betweenKirvan and Peterson, according to Peterson,Kirvan said Peterson should have called him. Peterson saidhe told Kirvan he didn't help him the last time he hadtrouble on the road. The latter, according to Kirvan,referred to an incident at night in subzero weather whennothing could be done. Kirvan claimed that Peterson likedto throw his weight around. Also, according to Peterson,on his return on the 13th the truck still showed on thegauge that the oil was satisfactory but Kirvan asserted thatthe gauge alone would not be adequate. In evaluating thisfirst termination of Peterson, the termination of McCourtoccurring at about the same time is to be noted andPeterson's second discharge on August 8 will also beconsidered.Following the opening of the hearing on July 18 and thesettlement agreement,Peterson was offered employmentand returnedon July 27.He was thereafter terminatedagain on August 8, allegedly for burning out a truck.8According to Kirvan,prior to the April 16 termination, Peterson quitonce or twice before that but did not specify when or why.one time between 1969 and 1971 and came back and that he discharged him 228DECISIONSOF NATIONALLABOR RELATIONS BOARDPeterson testified he reported the truck was heating upafter both -his first and second trips, and that the mechanictried to solve the problem. There appears to be nocontradictory evidence and I credit Peterson's testimony.Between his second and third trip, Kirvan and Petersonhad a talk about union negotiations. There is sharpdisagreement in their testimony. Peterson testified he toldKirvan that the employees were not after higher payprimarily but more time off and would agree to a specialcommodities contract and not insist on the standardnational contract. Kirvan contended that Peterson threat-ened to damage his equipment and testified, "No, he wastalking to me. He says, `They're going off. We are going toknock them out one by one.' I said, `Just how can you dothat?ff 'Well, we'll see.' And he-took the truck out and thenbrought her back, she was off the road, they was done."According to Kirvan, "I sent him (Peterson) out and hecame back. That was the last trip the truck made becausehe busted the engine. I don't know how and don't knowanything about it." Kirvan was then asked, "Q. Whatevidence do you have for that, that he had done it, or thatthe engine was busted for that matter? A. He had doneit!, 9Kirvan was asked what happened to the engine andtestified, "It had been run hot and it cracked the head andput water down through the top of the engine and scoredall the cylinders and the head was cracked and had to bereplaced and had to have new bearings in it. Of course,when you take the bearing out, you put a new one in.,,As set forth, when Peterson returned from his third trip,the engine still overheated and Kirvan discharged Peter-son.Kirvan asserted that Peterson intentionally damagedthe diesel engine by "crowding the governor," that isoverapplying gas at the maximum speed which, accordingto Kirvan, caused the engine to heat, scored the cylindersand cracked the head. Peterson denied that he "crowdedthe governor" or that it was possible to do so. Kirvan'stestimony with respect to "crowding the governor" wascontradicted by Gerry Moen, business agent for the Unionwith 25 years of over-the-road experience. Moen testified itwas not possible to burn up a diesel engine by giving it toomuch gas at the maximum amount of RPM's. Moenexplained why as follows:.A.Because the governor is set for an empty load of2,250and a loaded pull of 2,100, and when thegovernor reaches that speed that's all it will go. It is justlike shutting the fuel off.Q.What happens if you give it more gas? Whathappens to the gas?A. It runs back to the tank.Kirvan claimed that there was about $1,800 of repairwork but no bills were submitted. Peterson also testifiedthat the day after the discharge, he saw Scholer driving thetruck.Kirvan, testified that the truck was test-driven by amechanic after Peterson's discharge, but he had themechanic work on it andtest runit for several days beforedischarging Peterson after his third trip to be sure the truckhad really been damaged. Exactly why Scholer was drivingit isn't too clear if Kirvan thought there was the damage9Peterson,as set forthsupra,gave an entirely differentversion of theconversationFurther,I am findinginfrathatPeterson was not responsiblethat he asserted they found after the engine was torn down.More significant,in addition to Moen's testimony, is thefact that it is undenied that Peterson had pointed out thatthe truck was overheating after the first trip and after thesecond trip.If he had any intention of doing somethingwrong or was doing what he shouldn'thave done, whatwould be his purpose in asserting that the truck wasoverheating, telling Kirvan about it, and trying to find outwhy? It appears rather clear that Peterson was trying toascertain what was wrong and to rectify it, and I so find.The question is, why in both instances of terminationwas Peterson discharged?Although Kirvan referred to theoil leak which they were able to find and rectify, andalthough this was mentioned on the separation noticeretheApril16 termination,when Kirvan testified hepredicated Peterson's termination upon the alleged profan-ityaddressed to him.Kirvan said that Peterson usedexcessive profanity at the time he terminated him in April.As set forth, Peterson and Hauner testified there was noprofanity.While there may' well have been some strongexpressions,based on my observation of the witnesses, theconflict between the first separation notice and Kirvan'stestimony as to reasons for termination, and the record as awhole,I am crediting Peterson's and Hauner's testimonythatPeterson did not engage in profanity directed toKirvan in his conversation with Kirvan.With respect to the termination in August, according toKirvan, prior thereto Peterson had told him that no matterwhat the Union agreed to,themen would engage inconduct that would put him out of business.The likelihoodof that action appears to be somewhat remote since, for ifsuch were to occur,Peterson,himself, would have been outof a job.There may well have been some misunderstandingas to what would occur,but I doubt that such a threat wasmade and find it was not. The terminations of Peterson onApril 16 and August 8 do not appear to have been for"good cause"nor for justifiable reasons but rather basedon pretexts.Whether or not the union activities of Petersonwere the real basis will be considered subsequently.D.The Discharge of David McCourtMcCourt began work for Respondent in February anddrove a conventional truck without a sleeper, being theonly driver to do so. He had requested permission ofKirvan to make his trips in I day but Kirvan refused.According to McCourt, he only had one dispute withKirvan over the time he should or should not leave. Kirvantestified there were constant disputeswith McCourt withrespect to his leaving.According to McCourt, during hislastweek of employment,Scholer started assigning him 1-day trips.He asked Scholer to continue and Scholeragreed.McCourt also testified Respondent did notreprimand him orally or in writing during his period ofemployment.Kirvan, as stated,saidMcCourt was a gooddriver.On April 16, McCourt stopped at Respondent's office tosee where he was dispatched.He took the expense moneywhich was on the wall out of the envelope, saw the bills,for the damage to his truck. KIRVAN TRUCK LINE, INC.229concluded he could make it by leaving about 4 p.m., andleft.About 1:30 to 2 o'clock, according to McCourt,Scholer called him to tell him about the trip. McCourt toldhim he would leave around 4, to which Scholer voiced noobjection.McCourt said he arrived about 4:45. Kirvan wasthere and the first thing Kirvan asked was "Do you haveyour expense money?" Before McCourt could answer,Kirvan told him "Turn in your key, we don't do thingsaround here that way." McCourt said he explained it wasnot like stealing money and that Kirvan replied, "No," andthen said, "We don't wait for nobody around here."McCourt testified that once the money was placed with thebills,the driver was charged with it. Kirvan did notcontradict this, but said that the drivers who picked up themoney were the experienced ones whom he trusted (suchas Buelow and Hauner) and also that when they picked upthe money, they were expected to take off with the truck,not necessarily on their route but at least depart with thetruck which McCourt had not done.McCourt and Kirvan agreed that McCourt's terminationnotice stated that the reason was "personal"-whichappears to be a different reason.Kirvan testifiedin essencethat he terminated McCourtbecause he didn't leave on time, by which he testified hemeant noon, but Kirvan did not testify that he toldMcCourt to leave at that time. Kirvan said he toldMcCourt the week before to "start out when I want him tostart so he can get his driving hours in." McCourt deniedthatKirvan gave him any specific instructions aboutdeparture time, other than when he first started employ-ment and during his last week when Kirvan had told himwith respect to a "load to the city" 10 he could leave with aparticular load any time he wanted.Kirvan indicated that the trip on Sunday would be about400 miles and he expected McCourt to get 8 hours' restbeforemaking delivery in the morning, which Kirvanwanted to occur before 8 o'clock. A trip of 400 milespresumably would take more than 8 hours to complete if adriver were, conforming to the normal speeds and stops.However, as stated, there is no evidence that any specifictime of starting was directed for this Sunday trip andScholer did not object to McCourt's starting out at 4. Onthe other hand, I note Kirvan's testimony that he washaving disagreements with McCourt over the times that heleft because of Kirvan's concern about McCourt's drivingtoo many hours in a day or driving too many hours withoutrestand that an accident might result. Kirvan in histestimonypredicatedMcCourt's termination on theground that it was because McCourt would not be able toget to where he was expected to within the time allotted.There is no question that drivers left for various locationsat practically any and all hours so there was no specifichour for leaving. This would depend on the length of thetrip as well as other schedule requirements.On McCourt's separation, as stated, Kirvan gave thereason "personal." Ktrvan explained that he did not wanttomention money so as not to harm McCourt. Kirvantestified:Q.You are not making any claim that he didanything wrong in taking $40?A.No; I never charged him with that at all. On hisdischarge I put "personal" on it because I didn't wantto harm the fellow. Because if I put something like"money" on there first you have to prove it, and secondof all, it has a bad reflection on the future.Q.So it was failure to adhere to the starting timethat you wanted him to leave?A.That is right.While Kirvan appears to be putting the termination onthe basis of departure starting time, he indicates he marked"personal"so asnot to deal with the matter of moneywhich Kirvan did not assert was illegally taken and whichadmittedly was takenin similarmanner by other employ-ees as part of their expense money.The confusing explanations and inconsistent positionswith respect to the termination support a conclusion that itwas neither for good cause nor justified. Again thequestion remains was the termination because of unionactivity? In my judgment, both Peterson's initial dismissaland termination and McCourt's termination occurring onApril 16 were both pretextual and the result of the Union'sorganizational activities in which they participated. I basethis finding on the timing of the terminations immediatelyfollowing awareness of the Union's organizational activi-tiesamong its drivers, the credited statement made byKirvan to Hauner on April20 that Kirvan would under nocircumstances have a union,ii the fact that these constitut-ed two of the four then regular drivers, and that McCourtwas admittedly a good driver,12 on my finding,supra,thatPeterson's termination (of April 16) could not be justifiedand appeared to be pretextual and on my finding that as toMcCourt's termination, Respondent's explanations areinconsistent, confusing, and unjustified. For all of thesereasons, I conclude and find that McCourt and Petersonwere terminated on April 16 because of the union activitieswhich had occurred and that Respondent, by so terminat-ing Peterson and McCourt, violated Section 8(a)(3) of theAct. The same applies to Peterson's subsequent termina-tion (on August 8)-it having essentially no valid basis.Peterson, himself, had twice reported the overheating andKirvan's effort to place the blame on Peterson because of"crowding the governor" cannot be established' exceptthrough Kirvan's testimony in the nature of a conclusionwhich in turn was rebutted by the testimony of bothPeterson and Moen which I am crediting. I have concludedand find that this latterterminationrelatesback toPeterson's prior termination and that Peterson was againterminated on August 8 because of his prior unionadherence and in violation of Section 8(a)(3) of the Act.E.The Discharge of Andrew HaunerAndrew Hauner was employed by Respondent from10 St Paul-Minneapolisi-12At the time of the termination, according to McCourt, Kirvan told11Respondent's attitude toward the Union is also manifested byhim "As a driver you are tops, but if you don't want to do things the way weScholer's remarks,supra("The boss is mad enough to fire everybody") todo them we don't want you around." As previously set forth, Ktrvan himselfMcCourt shortly after McCourt's termination-indicating Kirvan was quitetestified that McCourt was a good driver,angry aboutthe unionactivity. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDOctober 1969 until he was suspended on about May 9 or10.At no time was he reprimanded or criticized. Kirvantestified thatHauner wasa very good man.Kirvan hadnever spoke to him or criticized him for violatinganyDepartment of Transportation or ICCrules.On May 10,Respondent wrote Hauner suspending him for 30 daysbecause his log showed violations of driving hours.Under the regulations of the Department of Transporta-tion, responsibility for observance of rules is on both thecarrier and the driver.13 The rules involved inHauner'scase:requirement of 8 consecutive hours off duty asspecified, a limit of 10 hours of consecutive driving, and of60 hours on duty in a 7-day period. Kirvan said that untilhe had been advised by Hauner about a 60-hourlimit in a7-day period he was unaware of such a requirement.Whether this were so or not is not materialsince it wasRespondent's responsibility to see thatthese rules wereadhered to. Kirvan said that he was aware of the 8-hourbreak and a -limit of 10 hours consecutive driving and 15hours total work time in a day, includingwaiting time.Respondent controlled the number and length of tripsand insisted on meeting particular delivery schedules. Italso hadsent itsdrivers on so many trips per week thatthey had worked longer than 60 hours per week.Buelow sotestified and it also appears that this had occurred withrespect to Peterson and Hauner.Buelowsaid he had run asmany as 3,900 miles in a week which could have been 70 or80 hours. Peterson said that he had exceeded 60 hours aweek in a 7-day period. Hauner also testified that was thereason he started turning inhis logsjust the way he hadbeen dispatched from about March and April 1972,although he had not done so from the time he was firsthired.Hauner was asked what caused him to start doingthis and replied "What we all wanted wasto run the legalhours so we'd have a little time off." While accurate logswould aid the Respondent in computing the hours,Respondent was not unaware of the distances and theextent of driving involved. In fact, the expense moneywhich it gives to the drivers takes into account thedistancethat they're expected to go. Respondent accordingly wouldnecessarily have to have been aware of any materialvariation from the required hours. Of course, if such wereof a very minor nature, it might not know this. Respondenttherefore both legally and practically was responsible forany marked or substantial variation in hours from thoserequired and accordingly bore a joint responsibility withHauner for any excess of hours that he would have workedin a particular week. Respondent would also beresponsiblefor any excess hours of driving or work during a day,although perhaps less likely to note such than the excessduring the week. In any case, it has the legal responsibilitytherefor.The situation at the time of Hauner's incident was asfollows. He reported for duty at 7 o'clock on May 2, took aload to Lakeville,Minnesota, slept 5 hours on the way, andreturned to International Falls at 9 the next day. He wasthen given his bills for the next load which he took on andleft again without any off-duty time. Accordingly, during a26-hour period he had 5 hours of sleep. On a subsequenttrip he was sent to Waukesha, Wisconsin, nearly 600 miles,and instructed to make delivery during that workday. Heslept 5-1/2 hours and continued his trip until he wasstopped atthe scale inCarlton,Minnesota.At this scale hewas checked for certain defects in the truck and it was thennoted by the DOT representative that Hauner had not hadthe requisiteamount of sleep,had driven too manycontinuous hours, and also his total hours appeared to bein excessof the weekly requirements. It is clear thatwhatever failures of compliance- with regulations Haunerhad at this point was because of Respondent's schedulingof his work and the Respondent was equally liable withHauner for the manner and extent of dispatch in violationof the rules.Under thecircumstances,the suspension of Hauner for30 days appears to be arbitrary and unreasonable. Theletter ofMay 9 from Kirvan to him reads th4t his log"show violation of driving hours," that "his knowledge ofthe regulations came from your years of driving plus thefactyou informed me just the other day, what theregulations were." It then adds: "If this had happened toan inexperienced driver, then I would say it could havebeen because he was not duly instructed in his field." Itconcludes: "But for a driver of your ability and knowledge,there isno excuseand I have no other recourse but to giveyou a 30-day suspension starting May 10, 1972, to protectmyself and the trucklines."Followingthis,during the 30-day suspension period,Kirvan proceeded to hire a lease operator and to terminateHauner's employment completely.The foregoing was done to a man who was admittedly anexcellent driver about whose work there were no com-plaints,who had been sent on the assignment andschedules set by the Respondent, which was accordinglyresponsible therefor.Why was such action taken withrespect toHauner?Why the suspension when the ultimateresponsibility lay with the Respondent rather than Haun-er? Second, why then thetermination?Why the immediatelease-operation transaction which replaced Hauner perma-nently? The only logicalconclusionis that the Respondentsought toeliminateHauner as the final one of those whohad participated in the union activity. Based on theforegoing, I conclude that Hauner (as well asMcCourt andPeterson) was also terminated for his participation in theunionactivity which, as previously indicated, Respondentwas made awareof as early as April 13, if not before. Iaccordingly find thatRespondent,by terminating Hauner,violated Section 8(a)(3) of the Act.F.The Alleged Refusal to BargainAs previouslyset forth,the parties agreed to the unitfound appropriate. On April 11, when the Union requestedrecognition by telegram which the Company admittedlyreceived, it represented a majority. (four) 14 of the fivepersons stipulated to have been in the unit. 15 It was furtheragreed that Respondent did not recognize the Union.Respondent's participation in the unfair labor practices13 See DOT regulations 395.1 and 395.3(a) and (b) issued under Sec. 204,signed cards so that as of that date the Union represented a majority49 Stat. 546, as amended; 49 U.S.C-304, unless otherwise noted.15 Scholer. as found above, was a supervisor excluded therefrom.14As set forthsupra,on April 10 four of the five employees in the unit KIRVAN TRUCK LINE, INC.231found above are clearly of such a nature that the coerciveeffectscannot be eliminated by the application oftraditional remedies with the result that a fair and reliableelection cannot be held. I accordingly find that it isappropriate, and requisite that Respondent be ordered tobargain upon request with the Union's and am recom-mending such order.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth insection III,above, occurring in connection with its operations de-scribed in section I, above, havea close,intimate andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. A broadcease and desist order is warranted in view- of Respon-dent's conduct found above.Ithas been found that Respondent unlawfully dis-charged Peterson, McCourt and Hauner. It will thereforebe recommended that Respondent offer these employeesimmediate and full reinstatement to their former jobs, or ifthose jobs no longer exist, to substantially equivalent jobs,without prejudice to their seniority and other rights andprivileges, and make them whole for any loss of earningssuffered by reason of the discrimination against them, bypayment to them of a sum of money equal to that whichthey normally would have earned, absent the discrimina-tion, less net earnings during such period, with backpaycomputed on a quarterly basis in the manner established inF.W.Woolworth Company,90 NLRB 289, plus interest atthe rate of 6 percent per annum, as set forth inIsisPlumbing & Heating Co.,138 NLRB 716. It will be furtherrecommended that Respondent preserve and make availa-ble to the Board, upon request, all payroll records, socialsecurity payment records, timecards, personnel recordsand reports, and all other records necessary and useful todetermine the amounts of backpay due and the rights ofreinstatement under the terms of these recommendations.Upon the foregoing findings of fact, and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section2(6)and (7) of the Act.2.The Unionisa labor organization within themeaning of Section2(5) of the Act.3.By discharging David Peterson and David McCourton April 16and suspending Andrew Hauner on May 8,16 SeeN.L.RB v Gissel Packing Co.,Inc., 395 U.S. 575 (1969).17 In the event no exceptionsare filed asprovided by Section 102.46 oftheRules and Regulations of the National LaborRelations Board, thefindings, conclusions, and recommended Orderherein shall,as provided in1972, and thereafter discharging him, Respondent hasengaged in, and is engaging in, unfair labor practiceswithin themeaningof Section 8(a)(3) and, independently,Section 8(a)(1) of the Act.4.All full-time truck drivers of the Employer; exclud-ing all other employees, guards and supervisors as definedin the Act, as amended, constitute a unit appropriate forthe purposes of,collective bargaining within the meaning ofSection 9(b) of the Act.5.Since April 10; 1972, the Union has been, and isnow, the exclusive representative of all employees in theappropriate unit within the meaning of Section 9(a) of theAct.6.By failing and refusing, at all times on and afterabout April 13, 1972, to bargain collectively with theUnion as the exclusive representative of the employees inthe appropriate unit, Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(5) of the Act.7.By threatening that it would never deal with theUnion, Respondent has violated Section 8(a)(1) of the Act.8.By all of the foregoing, Respondent has interferedwith, restrained, and coerced employees in the exercise ofthe rights guaranteed in Section 7 of the Act, and -hasthereby engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) of the Act.9.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, andthe entire record, and pursuant to-Section 10(c) of the Act,I hereby issue the following recommended:ORDER 17Respondent, Kirvan Truck Line, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in Local 346, GeneralDrivers,Dairy Employees,Warehousemen and Helpersand Inside Employees, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or in any other labor organiza-tion, by discharging or terminating employees, or in anyother manner discriminating in regard to hire or tenure ofemployment or any term or condition of employment.(b) Failing or refusing to bargain collectively with theabove-named labor organization as the exclusive bargain-ing representative of all employees in the appropriate unit,described above.(c) Threatening it would never deal with the Union, andinany othermanner interferingwith, restraining orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act, except to the extent that suchrightsmay be affected by an agreement in conformity withSection 8(a)(3) of the Act, as amended.2.Take the following affirmative action designed toeffectuate the policies of the Act.Section102.48 of theRules and Regulations,be adopted by the Board andbecome its findings, conclusions,and Order, and all objections thereto shallbe deemed waived for all purposes. 232DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Upon request, bargain collectively with the above-named labor organization as the exclusive representative ofthe employees in the appropriate unit, and embody in asigned agreement any understanding reached.(b)Offer David Peterson, David McCourt and AndrewHauner immediate and full reinstatement to their formerpositions, or if those positions no longer exist, to substan-tiallyequivalentpositions,without prejudice to theirseniority or other rights or privileges, and make themwhole for any loss of earnings, in the manner set forth in"The Remedy" section of the Administrative Law Judge'sDecision.(c)Preserve and make available to the Board or itsagents all payroll and other records, as set forth in "TheRemedy" section of the Administrative Law Judge'sDecision.(d) Post at its International Falls operation and facilities,copies of the notice attached hereto as "Appendix." 18Copies of said notice, on forms provided by the RegionalDirector for Region 18, shall, after being duly signed byRespondent, be posted immediately upon receipt thereof inconspicuous places, and be maintained for a period of 60consecutive days.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced or covered by any other material.(e)Notify the Regional Director for Region 18, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.18 Inthe event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."WE WILL NOT refuse to bargain collectively with theabove-namedUnion, as your exclusive bargainingrepresentative.WE WILL NOT in any other manner interfere with,restrain or coerce you in the exercise of the rightsguaranteed employees in the National Labor RelationsAct, whichare as follows:To engage in self-organizationTo form, join or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all these things.Since it has been found that we unlawfully dis-charged DavidPeterson,David McCourt and AndrewHauner, WE WILL offer to give them back their regularjobs, or if those jobs no longer exist, we will give themsubstantially equivalent jobs, and WE WILL pay all theabove-named employees for the earnings they lostbecause of the discrimination against them, with 6percent interest.WE WILL, upon request, bargain collectively withLocal 346, General Drivers, Dairy Employees, Ware-housemen and Helpers and Inside Employees, affiliat-ed with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,as the exclusive representative of our employees in theappropriate unit, and put into a signed agreement anyunderstanding reached. The appropriate unit is:All full-time truck drivers of the Employer;excluding all other employees, guards and super-visors as defined inthe Act,as amended.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise punish you, inorder to discourage membership or support for Local346,General Drivers, Dairy Employees,Warehouse-men and Helpers and Inside Employees, affiliated withthe International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or anyother labor organization.WE WILL NOT threaten that we will never deal withthe Union to stop you from joining or helping a union.KIRVAN TRUCK LINE, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 316 Federal Building, 110SouthFourth Street,Minneapolis,Minnesota 55401,Telephone 612-725-2611.